The plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county on a charge of having possession of intoxicating liquor and sentenced to pay a fine of $200 and to serve four months in the county jail.
The contention is made that the evidence is insufficient to sustain the verdict, and that the assistant county attorney in his closing argument to the jury was guilty of misconduct in making statements of fact and comments outside the record.
The record discloses that certain officers went to the place where defendant resided near Oklahoma City, and some 200 yards from his house found concealed a keg containing about two gallons of whisky. There were tracks apparently leading from the house to the place of concealment, and there was a similarity between the defendant's tracks and the tracks found. There were inconsistencies in the testimony of the defendant. The evidence is sufficient to sustain the verdict. In the closing argument of the assistant county attorney, he went somewhat out of the record and made improper remarks, but no motion to exclude them was made, and the argument was not requested *Page 337 
to be taken by the reporter. We are not able to see wherein they could have influenced the verdict.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.